Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 1, 2022 has been entered. 
	
	
This action is a Non-Final action in response to communications filed on 07/1/2022.
Claims 1, 10 and 19 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Response to Argument

Applicant’s remarks have been considered.
In the remarks Applicant argues, “The features of claims 1, 10, and 19 do not recite any activity of humans and/or between humans and cannot be mentally performed by a human. These electronically executed steps are not something that can be practically performed in a human mind without the use of a computer,” similar to Example 37, claim 2. (pgs.12-13)
	Examiner respectfully disagrees. In Example 37, the claims were found not to recite a judicial exception because, “…the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components.  For example, the “determining step” now requires action by a processor that cannot be practically performed in the mind,” (pg. 74, Ex 37, Cl 2).  Unlike Example 37, the instant claims recite generic computer components such as a processor and a memory for performing generic computer functions such as receiving (e.g. data gathering), analyzing, presenting a task interface (e.g. a result of analysis) and assigning a task to an agent.  Here, but for a memory and processor the analyzing of data input and assigning steps can be performed by evaluating data in the human mind or using pen and paper. Further, The October 2019 Update:SME indicates claims can recite mental process even if they are claimed as being performed on a computer. Additionally, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even if the limitations are not performed in the human mind. For instance, the steps of receiving electronic input data and electronically analyzing the electronic data input to determine a task request are performed using a generic computer component (see ¶0020-¶0028).	
Further, the claims encompass Certain Methods of Organizing Human Activity related to managing interactions between people (e.g. assigning tasks performed by agent) and Mental Processes related to evaluation of data.  Claim 1 recites analyzing the data input to determine a task request (Spec see ¶0031) and wherein upon electronic acceptance of the task request by the agent, a task is electronically processed and assigned to the agent to execute and fulfill the task request based on the at least one request attribute, which demonstrates interactions between people.  

Applicant further argues, “… The claims steps do not involve any human cognitive actions and cannot remotely be performed by a human without a computer and computer hardware and therefore do not recite organizing human activities and/or a mental process.” (pg. 13)
Examiner respectfully disagrees. The claims encompass Certain Methods of Organizing Human Activity related to managing interactions between people (e.g. assigning tasks performed by agent) and Mental Processes related to evaluation of data.  Claim 1 recites analyzing the data input to determine a task request (Spec see ¶0031) and wherein upon electronic acceptance of the task request by the agent, a task is electronically processed and assigned to the agent to execute and fulfill the task request based on the at least one request attribute, which demonstrates interactions between people.  
	Further, based on the October 2019 Update: SME, “The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within on of the sub-groupings, “ (pg. 5). Here, the fact that a computer is used to perform the claimed steps does not negate the abstract concepts. 

Applicant argues, “… that claims 1-20 include additional features beyond generic computing components. The features accordingly provide an improvement to a computer and an improvement to an existing technology with respect to electronic processing and management of tasks.” (see pgs. 13-14)
Examiner respectfully disagrees. Applicant has not provided sufficient support to show an improvement in a computer or technology. Further there is no indication in the Specification or claims of an improvement.   See 35 U.S.C. 101 rejection for details.
	
Applicant argues, “…In the case at hand, independent claims 1, 10, and 19 when taken as a whole recite an inventive concept that qualifies as significantly more. The inventive concept of claims 1-20 are not well-understood, routine, and/or do not constitute a conventional activity. (pgs. 14-15)
	
	As previously stated Applicant has not provided sufficient support to show an improvement in the function of the computer or a technology. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed in the 35 U.S.C. 101 rejection with respect to integration of the abstract idea into a practical application, the additional elements of a computing device, a processor, memory and computer readable medium to perform the receiving, analyzing, assigning, updating and communicating amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the Specification discloses a computer made up of generic computer components (e.g. a processor, memory) (see ¶0020-¶0028). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and updating an activity log of Ultramercial are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. For these reasons, there is no inventive concept. The claims are not patent eligible.

Applicant’s arguments, see Remarks, pg. 17, filed 07/01/2022, with respect to 35 U.S.C. 103(a), specifically “Gupta additionally fails to disclose at least one connected device that vocally confirms with the requestor to confirm if the requestor would like to make the request” has been fully considered and are persuasive.  The rejection has been withdrawn. 



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites, “…wherein upon electronic acceptance of the task request by the agent, a task is electronically processed and assigned to the agent to execute and fulfill the task request based on the at least one request attribute by electronically updating at least one record of a task database with electronically data pertaining to the accepted task…” at lines 21-25. The Specification does not explicitly disclose that the task is assigned based on updated the task database. The Specification indicates that the assignment of the agent occurs prior to the updating of the task database and upon agent acceptance of the task the task database is updated (Spec see Figure 1B and ¶0177, assign agent based on request attributes; see Figure 9 and ¶0210-¶0211 and ¶0213, upon acceptance of the task by the requestor the task is communicated to the assigned agent and upon acceptance by the assigned agent the records in the task database are updated). Thus, indicating that the assignment of the agent is not prompted by the updating of the task database. Claims 2-9, 11-16 and 18-20 are rejected based on their dependency on Claims 1, 10 and 17 respectively.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: 
at least one voice input and at least one sensor input;
electronically analyzing the electronic data input to electronically determine the task request based on at least one of: the at least one voice input and the at least one sensor input and at least one attribute associated with the task request, wherein the at least one request attribute expressly includes a work to be executed and fulfilled, a classification of the task request, a specific timeframe in which to execute the task request, and a specific timeframe in which to fulfill the task request; 
…wherein upon electronic acceptance of the task request by the agent, a task is electronically processed and assigned to the assigning an agent to execute and fulfill the task request based on the at least one request attribute by electronically updating at least one record of a task database with electronic data pertaining to the accepted task; 
	The limitations under the broadest reasonable interpretation covers Methods of Organizing Human Activities related to managing interactions between people (e.g. assigning agents to tasks) but for recitation of generic computer components (e.g. computing device). The limitations also encompass Mental Processes where limitations can be performed in the human mind or with pen and paper. For example, but for a memory and processor the analyzing of data input and assigning steps can be performed by evaluating data in the human mind or using pen and paper (e.g. evaluation of data). Accordingly, the claim recites abstract ideas of Mental Processes and Methods of Organizing Human Activity. 
Independent Claims 10 and 20 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to analyzing voice input,  Claim 3 is directed to determining a request attribute value and Claim 4 is directed to determining at least one request attribute. Claims 5 and 6 are directed to determining a request attribute. Claim 7 is directed to task location assignment. Claim 8 is directed to outputting vocal data. Claim 9 is directed to updating records. Claims 11-18  and 20 substantially recite the subject matter of Claims 2-9 and encompass the same abstract concepts. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a computer implemented method, a task user interface and a computing device for performing the receiving, analyzing, presenting a task user interface, acceptance, updating and sending to agent to complete. Claim 10 recites the additional elements of a memory and a processor, a task user interface and a computing device for performing the above limitations. Claim 19 recites the additional elements of a non-transitory computer readable storage medium storing instructions executed by a computer that causes a processor and a task user interface and a computing device to perform the claimed limitations. These are generic computer components recited at a high level of generality as performing generic computer functionality. 
The step of electronically receiving electronic data input including a voice and/or sensor input is data gathering activity and considered pre-solution activity. The steps of electronically analyzing electronic data involves analyzing collected data. The step of electronically presenting a task user interface including at least one attribute and through a computing device is merely displaying data on an interface. The step of upon electronic acceptance of the task request by the agent the task is electronically processed and assigned to the agent involves analyzing collected data and producing a result of assigning an agent.  The step of updating at least one record of a task database with electronically data pertaining to the accepted task is data gathering functionality and considered extra-solution activity. The step of electronically communicating the task to the agent is sending/receiving activity and is considered extra-solution activity. 
Claim 3 recites the additional elements of at least one connected device, converting the at least one sensor input and vocally confirms with the user to confirm if the user would like to make a task request. The converting step is data analysis and vocally confirming is a result of the analysis (e.g. a verbal output) which is considered extra-solution activity. Claim 12 substantially recites the same subject matter.
Claim 8 recites the additional elements of a speaker to output vocal data that includes a vocal statement based on the voice/sensor input. This functionality is considered a verbal output in response to the analysis of the task request and is considered extras-solution activity. Claim 17 substantially recites the same subject matter.

Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of a computing device, a processor and memory to perform the receiving, presenting, accepting, assigning, updating and communicating amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the Specification discloses a computer made up of generic computer components (e.g. a processor, memory) (see ¶0020-¶0028). The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions indicate that mere collection or receipt of data over a network and updating an activity log of Ultramercial are well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-20.




	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
	The prior art made of record and not relied upon is considered relevant but not applied:
Mixter et al. (US 2018/0122378) discloses receiving a voice command for a first operation, determining a target device and prompts the user to confirm the target device before forwarding the command.
Lynch et al. (US 2014/0095167) discloses responsive to receiving voice input of a requested action presenting visual feedback on a user interface for the request. 
Vibbert et al. (US 2016/0042735) discloses extracting task related information from a user voice input.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683